Agenda
As regards the draft resolution by the Committee on Foreign Affairs on the humanitarian situation in Sri Lanka, I have received a written objection to the inclusion of the said draft resolution from Robert Evans and 40 other signatories.
In accordance with the provisions of Rule 90(4) of the Rules of Procedure, the draft resolution is included for debate and vote on the agenda of the current session.
I therefore propose to you that the debate this evening be included as the last item, and the vote will take place tomorrow at 12 noon. The deadline for tabling amendments is 3 p.m. this afternoon.
Madam President, on Monday evening, the Committee on Foreign Affairs adopted a motion regarding the deteriorating humanitarian situation in Sri Lanka, pursuant to Rule 91.
The situation in Sri Lanka is clearly very serious, but exactly what is happening regarding the humanitarian situation is far from clear. I am conscious that there are many differing views across this House. So I suggest that the most sensible course of action would be to timetable a proper debate, which cannot seriously be fitted in in this part-session but could be in our next part-session, which is just 10 days away. I am grateful to Mr Daul of the PPE-DE Group for indicating his group's support for this course of action. As we are a serious Chamber, I suggest and ask colleagues to support a debate with resolution and full participation at the next part-session, to do justice to the gravity of the situation in Sri Lanka.
(FR) Madam President, when someone proposes something, someone may always speak against it prior to the vote.
I therefore wish merely to say that the situation in Sri Lanka is extremely tragic. There are 150 000 people trapped with no way out. This is exactly the same as in Burma. This is why Sri Lanka should be left on the agenda today, to show our determination to support those who are trapped.